NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONALD MARSHALL,                                No.    17-16804

                Plaintiff-Appellant,            D.C. No. 4:15-cv-00141-JAS

 v.
                                                MEMORANDUM*
ANN ASH, MD; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    James Alan Soto, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Federal prisoner Ronald Marshall appeals pro se from the district court’s

summary judgment in his action brought under Bivens v. Six Unknown Named

Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Moore v. Glickman, 113 F.3d 988, 989 (9th

Cir. 1997). We affirm.

      The district court properly granted summary judgment because Marshall

failed to raise a genuine dispute of material fact as to whether defendant Ash was

deliberately indifferent in treating Marshall’s toe and foot. See Toguchi v. Chung,

391 F.3d 1051, 1057-60 (deliberate indifference is a high legal standard; medical

malpractice, negligence, or a difference in medical opinion concerning the course

of treatment does not amount to deliberate indifference).

      We reject Marshall’s contention as unsupported by the record that the

district court made an improper credibility determination.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       17-16804